DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “Reference # 21”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yang et al. US 2019/0179103.
Regarding claim 1, Yang teaches an optical lens (at least in Fig. 2, para [0002] and para [0011]), comprising: 
an optical portion (para [0077] and Fig. 3: 110) located at a central position (see Fig. 9: optical portion 110 is in central portion of the lens 100); and 
a peripheral portion (see annotated figure below) surrounding the optical portion (110) and comprising an object-side surface facing towards an object side (Fig. 8: depicts top view of the image lens 100, which is the object side surface), an image-side surface facing towards an image side (Fig. 9: depicts a view from the image side of the lens 100), and a side surface (see reproduced figure below) connecting the object-side surface with the image-side surface (as shown in Fig. 9, the side surface of the lens is connecting the upper/object surface and lower/image surface of the lens 100), 
wherein the side surface comprises a circumferential surface (see figure below) extending along a circumferential direction surrounding the optical portion (110), and a lens facet (see figure below) connected to the circumferential surface, the peripheral portion being provided with a bearing portion (see figure blow, 132), and the bearing portion (132) being close to the circumferential surface and spaced apart from the circumferential surface (as it can be seen in the annotated figure below, the rib/bearing portion is close and spaced apart the circumferential surface). 
[AltContent: textbox (Lens facet)][AltContent: arrow][AltContent: textbox (Bearing portion )][AltContent: arrow][AltContent: arrow][AltContent: textbox (Circumferential surface)][AltContent: arrow][AltContent: textbox (Side surface of lens)][AltContent: textbox (Peripheral portion)][AltContent: arrow]
    PNG
    media_image1.png
    476
    559
    media_image1.png
    Greyscale

Regarding claim 2, Yang teaches the optical lens as described in claim 1, wherein the bearing portion (132) comprises an end surface facing away from the peripheral portion, and a side wall extending from the end surface to the peripheral portion, and the side wall comprises a first surface close to an optical axis, a second surface opposite to the first surface, and a third surface connecting the first surface with the second surface (see annotated figure below). 
[AltContent: textbox (3rd surface)][AltContent: arrow][AltContent: arrow][AltContent: textbox (2nd surface)][AltContent: textbox (1st surface)][AltContent: arrow][AltContent: textbox (End surface)][AltContent: textbox (Side wall)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    476
    559
    media_image1.png
    Greyscale

Regarding claim 3, Yang teaches the optical lens as described in claim 2, wherein each of the first surface and the second surface is an arc surface surrounding the optical axis (as shown in figure above i.e., annotated figure in claim 2, the first surface and second surface has arc surface). 
Regarding claim 4, Yang teaches the optical lens according as described in claim 3, wherein a plurality of the bearing portions is provided, and the plurality of the bearing portions is equally spaced around the optical axis (as shown in Fig. 9: two ribs/bearing portion 132 which are equally spaced around the optical axis O are provided). 
Regarding claim 5, Yang teaches the optical lens as described in claim 1, wherein two lens facets and two circumferential surfaces are provided, and the two lens facets and the two circumferential surfaces are alternately arranged around an optical axis of the optical lens (see Fig. 9 or the figure reproduced above, the lens has two circumferential surfaces, two lens facets) 
Regarding claim 6, Yang teaches the optical lens as described in claim 5, wherein the lens facet is a planar surface (see the reproduced figure above in claim 1). 
Regarding claim 7, Yang teaches the optical lens as described in claim 1, wherein the optical lens is formed by cutting a circular optical lens, and a projection of the circular optical lens in a direction of an optical axis is circular (para [0011] teaches the lens having D-cut portion, which infers the lens is formed by cutting, and at least in Fig. 7, it depicts the lens having a projection of circular optical lens 110 in the optical axis direction). 
Regarding claim 8, Yang teaches an optical camera lens, comprising the optical lens as described in claim 1(para [0002] and Fig. 10: teaches camera lens). 
Regarding claim 9, the optical camera lens as described in claim 8, wherein the bearing portion (132) comprises an end surface facing away from the peripheral portion, and a side wall 
Regarding claim 10, Yang teaches the optical camera lens as described in claim 9, wherein each of the first surface and the second surface is an arc surface surrounding the optical axis (as shown in figure above i.e., annotated figure in claim 2, the first surface and second surface has arc surface). 
Regarding claim 11, Yang teaches the optical camera lens as described in claim 10, wherein a plurality of the bearing portions is provided, and the plurality of the bearing portions is equally spaced around the optical axis (as shown in Fig. 9: two ribs/bearing portion 132 which are equally spaced around the optical axis O are provided). 
Regarding claim 12, Yang teaches the optical camera lens as described in claim 8, wherein two lens facets and two circumferential surfaces are provided, and the two lens facets and the two circumferential surfaces are alternately arranged around an optical axis of the optical lens (see Fig. 9 or the figure reproduced above, the lens has two circumferential surfaces and two lens facets). 
Regarding claim 13, Yang teaches the optical camera lens as described in claim 12, wherein the lens facet is a planar surface (see the reproduced figure above in claim 1). 
Regarding claim 14, the optical camera lens as described in claim 8, wherein the optical lens is formed by cutting a circular optical lens, and a projection of the circular optical lens in a direction of an optical axis is circular (para [0011] teaches the lens having D-cut portion, which infers the lens is formed by cutting, and at least in Fig. 7, it depicts the lens having a projection of circular optical lens 110 in the optical axis direction).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2019/036650, US 2015/0226937, 2002/0114085, US Patent 5,680,260, teaches non-circular lens. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EPHREM ZERU MEBRAHTU whose telephone number is (571)272-8386.  The examiner can normally be reached on 10 am -6 pm (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/EPHREM Z MEBRAHTU/Examiner, Art Unit 2872